Name: Council Regulation (ECSC, EC, Euratom) No 1785/97 of 11 September 1997 laying down the weightings applicable from 1 January 1997 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  EU institutions and European civil service
 Date Published: nan

 17. 9 . 97 EN Official Journal of the European Communities L 254/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EC, EURATOM) No 1785/97 of 11 September 1997 laying down the weightings applicable from 1 January 1997 to the remuneration of officials of the European Communities serving in third countries between 1 January 1997 and the date of the Council de ­ cision setting the weightings to apply with effect from 1 January 1997; Whereas, however, in order to mirror the weightings applicable within the European Community to remunera ­ tion and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than 12 months following the date of that decision , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ ­ ment of other servants of the Communities laid down by Regulation (Euratom, ECSC, EEC) No 259/68 ('), as last amended by Regulation (EC, Euratom, ECSC) No 2485/96 (2), and in particular the first paragraph of Article 13 of Annex X, Having regard to the proposal from the Commission , Whereas account should be taken of changes in the cost of living in countries outside the Community and weight ­ ings applicable to the remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 January 1997; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months; whereas it will accordingly have to set new weightings for the coming half-years; Whereas the weightings to apply with effect from 1 January 1997 in respect of which payment has been made on the basis of a previous regulation could lead to retrospective adjustments to remuneration (positive or negative); Whereas provision should be made for back-payments in the event of an increase in remunerations as a result of these weightings; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction in remunera ­ tions as a result of these weightings for the period Article 1 With effect from 1 January 1997, the weightings applic ­ able to the remuneration payable in the currency of the country of employment to officials of the European Communities serving in third countries shall be as shown in the Annex. The exchange rates for the calculation of such remunera ­ tion shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first paragraph . Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations , the Council shall set weightings every six months. It shall accordingly set new weightings with effect from 1 July 1997 . The institutions shall make back payments in the event of an increase in remuneration as a result of these weight ­ ings . (') OJ L 56, 4. 3 . 1968 , p. 1 . I1) OJ L 338 , 28 . 12 . 1996, p. 1 . L 254/2 I EN Official Journal of the European Communities 17 . 9 . 97 For the period between 1 January 1997 and the date of the Council decision setting the weightings applicable with effect from 1 January 1997, the institutions shall make retrospective downward adjustments to remunera ­ tion in the event of a reduction as a result of these weightings . Retrospective adjustments involving the recovery of sums overpaid shall , however, concern only a period of no more than six months preceding the decision and this recovery shall be spread over no more than 12 months from the date of that decision . Article 3 This Regulation shall enter into force on the day follow ­ ing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1997. For the Council The President J. POOS 17. 9 . 97 I EN 1 Official Journal of the European Communities L 254/3 ANNEX Economic Exchange Weightings Place of employment parities January 1997 rates December 1996 C ) January 1997 (2) Albania 2,3192863 3,2558442 71,23 Algeria (3) 0 1,7889728 0,00 Angola 4265,003877 6 427,974545 66,35 Antigua and Barbuda 0,0834901 0,085492 97,66 Argentina 0,0304451 0,0316596 96,16 Australia 0,0332473 0,039061 85,12 Bangladesh 0,7908583 1,3443028 58,83 Barbados 0,0597046 0,0633272 94,28 Belize 0,045913 0,0633272 72,50 Benin 11,8863007 1 6,4646997 72,19 Bolivia (') 0 0 0,00 Bosnia-Herzogovina (-1 ) 0 0 0,00 Botswana 0,0640308 0,1134469 56,44 Brazil 0,0262961 0,0329565 79,79 Bulgaria 6,2319255 11,3954919 54,69 Burkina Faso 13,1813583 1 6,4646997 80,06 Burundi 8,5945616 10,1102012 85,01 Cameroon 15,5001618 1 6,4646997 94,14 Canada 0,0300111 0,0427296 70,23 Central African Republic 18,722342 1 6,4646997 113,71 Chad 13,1141837 1 6,4646997 79,65 Chile 11,7779301 13,2876239 88,64 China 0,2091365 0,2628397 79,57 Colombia 24,057362 31,5159155 76,33 Comoros 10,7490888 12,3485756 87,05 Congo 16,1632836 1 6,4646997 98,17 Costa Rica 4,7653034 6,8903741 69,16 Cyprus 0,0124231 0,0147078 84,47 Czech Republic 0,5803269 0,8564577 67,76 Djibouti 6,3220573 5,6271453 1 1 2,35 Dominican Republic 0,3175031 0,407498 77,92 Egypt 0,063916 0,108183 59,08 Equatorial Guinea 13,1961769 1 6,4646997 80,15 Eritrea (3) 0 0 0,00 Estonia ( 3) 0 0 0,00 Ethiopia 0,073167 0,2029591 36,05 Fiji 0,0319565 0,0431388 74,08 Former Yugoslavia (-1 ) 0 0,1601281 0,00 Gabon 20,1378724 1 6,4646997 122,31 Gambia 0,2522673 0,2866808 88,00 Georgia 0,02634 0,0316626 83,19 Ghana 19,911254 54,3360139 36,64 Grenada 0,0793954 0,085492 92,87 Guatemala (3) 0 0 0,00 Guinea 32,8233804 32,215457 101,89 Guinea-Bissau 551,258248 1 034,575514 53,28 Guyana 2,7521543 4,4648837 61,64 Haiti 0 0 0,4799346 0,00 Hong Kong 0,2543561 0,2469746 102,99 Hungary 3,1113304 5,1075132 60,92 L 254/4 IENI 17 . 9 . 97Official Journal of the European Communities Exchange rates December 1996Place of employment Economic parities January 1997 weightings January 1997 00 India Indonesia Israel Ivory Coast Jamaica Japan (Naka) Japan (Tokyo) Jordan Kazakhstan Kenya Latvia (3) Lebanon Left Bank  Gaza Strip (3) Lesotho Liberia (') Lithuania (3) Madagascar Malawi Mali Malta Mauritania Mauritius Mexico Morocco Mozambique Namibia Netherlands Antilles New Caledonia Nicaragua (') Niger Nigeria Norway Pakistan Papua New Guinea Peru Philippines Poland Republic of Cape Verde Romania Russia Rwanda ( 3) Sao Tome and Principe (3) Senegal Sierra Leone Slovakia Slovenia Solomon Islands Somalia (3) South Africa (Pretoria) South Africa (Cape Town) South Korea Sri Lanka (3) Sudan Suriname 0,4570552 55,0454879 0,111945 15,4128348 0,6467954 4,370148 5,3162356 0,0142689 0,0341119 1,1758019 0 47,7024153 0 0,0737039 0 0 71,6809326 0,1945112 14,21 53328 0,0090965 3,4098935 0,4573221 0,126994 0,196073 202,596902 0,0832326 0,0463569 3,6690028 0 13,2140181 1,0730223 0,2586955 0,6944841 0,0377423 0,0658509 0,5065196 711,7163964 2,1350245 66,9816635 0,0384548 0 0 12,3103703 22,9650415 0,5870501 3,8980423 0,1005322 0 0,0883349 0,0940993 25,7227432 0 1,3696375 7,2175629 1,1305056 75,3409177 0,1029686 16,4646997 1,1073952 3,5963461 3,5963461 0,0223489 0,0316626 1,7592935 0 49,3534695 0 0,1446529 0,0316626 0 135,8880283 0,4852249 16,4646997 0,0113483 4,5238634 0,641725 0,2492026 0,2725835 366,703337 0,1446529 0,0563603 2,9935638 0 16,4646997 2,5203518 0,2028644 1,2928415 0,0432975 0,0814399 0,8445946 890,0756564 2,6670934 113,7009665 0,0316626 9,8931539 0 16,4646997 29,9374308 0,9881423 4,3996656 0,1143066 82,9600133 0,1446529 0,1446529 26,3928845 0 4,6227811 12,6968004 40,43 73.06 108,72 93,61 58,41 121,52 147,82 63.85 107,74 66,83 0,00 96,65 0,00 50.95 0,00 0,00 52,75 40,09 86,34 80,16 75,38 71,26 50.96 71,93 55,25 57,54 82.25 122,56 0,00 80.26 42,57 127,52 53,72 87,17 80.86 59.97 79,96 80,05 58,91 121,45 0,00 0,00 74,77 76,71 59,41 88,60 87,95 0,00 61.07 65,05 97,46 0,00 29,63 56,85 17. 9 . 97 EN Official Journal of the European Communities L 254/5 Place of employment Economic parities January 1997 Exchange rates December 1996 C ) Weightings January 1997 ( 2) Swaziland 0,0637808 0,1446529 44,09 Switzerland 0,0489115 0,0410189 119,24 Syria 0,9336631 1,3773346 67,79 Tanzania 8,5749382 19,0927142 44,91 Thailand 0,5779954 0,8159269 70,84 The Democratic Republic of the Congo 0 0 3 144,654088 0,00 Togo 13,0027615 1 6,4646997 78,97 Tonga 0,033517 0,0380098 88,18 Trinidad and Tobago 0,1031176 0,1946624 52,97 Tunisia 0,0200931 0,0308804 65,07 Turkey 2 099,524757 3 216,985684 65,26 Uganda 22,0773661 33,7040782 65,50 Ukraine 0,0345641 0,0316626 109,16 United States of America (New York) 0,0299229 0,031 6626 94,51 United States of America (San Diego) 0,025212 0,0316626 79,63 United States of America (Washington) 0,0261931 0,0316626 82,73 Uruguay 0,2407301 0,2713483 88,72 Vanuatu 3,9064112 3,5802513 109,11 Venezuela 8,5564162 14,8856041 57,48 Vietnam 131,0788147 349,6259003 37,49 Western Samoa 0,0587856 0,0762253 77,12 Zambia 25,4342493 41,1353353 61,83 Zimbabwe 0,1567778 0,3398817 46,13 (') Bfrs 1 = local currency. Georgia, Kazakhstan , Russia, Ukraine == US $ . ( 2 ) Brussels = 100 % . f) Not available .